Exhibit A
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------x
LISA VASQUEZ, On Behalf of Her Infant :
Daughter, J.V.,                       :
                                      :
                        Plaintiff,    :
       -against-                      :
                                      :                              Case No. 19-cv-05997-FB-CLP
SUCCESS ACADEMY CHARTER SCHOOLS, :
INC.; and SUCCESS ACADEMY CHARTER     :                              DEFENDANTS’ OFFER OF
SCHOOL PROSPECT HEIGHTS,              :                              JUDGMENT
                                      :
                        Defendants.   :
                                      :
----------------------------------- x

        Pursuant to Fed. R. Civ. P. 68, SUCCESS ACADEMY CHARTER SCHOOLS, INC., and
SUCCESS ACADEMY CHARTER SCHOOLS - NYC1 (collectively, “Defendants”), through
counsel, hereby offer to allow judgment to be entered against them on all claims in this action,
and in favor of Plaintiff Lisa Vasquez, on behalf of her infant daughter, J.V.,2 in the amount of
sixty thousand dollars ($60,000.00 USD), under the following conditions:

    1. This Offer of Judgment is not to be construed as either an admission that
       Defendants are liable in this action or that Plaintiff has suffered any damage;
    2. In exchange for the judgment entered pursuant to Plaintiff’s unconditional
       acceptance of this Offer of Judgment, Plaintiff releases and forever discharges, in
       both their personal and representative capacities, Defendants and Defendants’ past
       and present predecessors, successors and assigns, and any and all of Defendants’
       past or present employees, officers, directors, board members, administrators,
       contractors, agents, representatives, and assigns from any liabilities, agreements,
       claims, demands, damages, and causes of action accrued to the date of this Offer
       of Judgment along with any liabilities, agreements, claims, demands, damages,
       and causes of action that relate to, arise from, or are in connection with any
       allegations, claims, or causes of action in the First Amended Complaint and Jury

1
  The legal entity for the school known as Success Academy Prospect Heights is Success Academy Charter Schools
- NYC.
2
  Defendants note that there appear to be inconsistencies in the First Amended Complaint and Jury Demand
regarding whether Ms. Vasquez brings this action in both an individual and representative capacity, or solely in a
representative capacity. Given the case caption and consistent references to “plaintiff” therein, Defendants construe
the First Amended Complaint and Jury Demand as a complaint brought by Ms. Vasquez solely in her representative
capacity on behalf of her infant daughter, J.V. To the extent this is inconsistent with Plaintiff’s intent, this Offer of
Judgment shall apply to all claims brought by Ms. Vasquez, both in her individual and representative capacities.
      Demand filed in the above-captioned action (Dkt. No. 31), no matter whether
      arising or accruing in the past, present or future and no matter whether known or
      unknown to Plaintiffs; and
   3. Defendants agree to pay Plaintiff’s costs, including reasonable attorneys’ fees
      allowed by law and approved by the Court, accrued through the date of this Offer
      of Judgment.

        Plaintiff is advised that (1) if this Offer of Judgment is not accepted within fourteen (14)
days of service thereof, then the offer will be deemed to have been rejected; and (2) evidence of
an unaccepted offer of judgment is inadmissible except in a proceeding to determine costs. Fed.
R. Civ. P. 68(b).

Dated: January 28, 2021
       New York, New York




                                                       /s/ Aaron M. Safane
                                                       Aaron M. Safane
                                                       Halimah I. Famuyide
                                                       Joshua H. Arocho
                                                       Success Academy Charter Schools
                                                       95 Pine Street, Floor 6
                                                       New York, NY 10005
                                                       Tel: (646) 597-4641
                                                       Fax: (646) 961-4739
                                                       aaron.safane@successacadmies.org
                                                       halimah.famuyide@successacademies.org
                                                       joshua.arocho@successacademies.org

                                                       Attorneys for Defendants
